I respectfully dissent in part from the opinion of the majority in finding that appellant's second assignment of error is not well-taken.
The second assignment of error alleges that the trial court utilized the incorrect standard as to whether Milwaukee breached its duty to act in good faith. Levin was permitted to testify in regard to the appropriate time frame for *Page 632 
handling insurance claims, specifically referring to O.A.C. 3901-1-54. Additionally, the trial court submitted an instruction to the jury based on the Ohio Administrative Code. The majority ac knowledges that this is an incorrect instruction, but discounts its effect since the jury was not instructed that a violation of the administrative code would per se amount to a breach of good faith. I disagree. Although the trial court may not have specifically used the term per se, the prejudicial effect on the jury would still be significant. The testimony of Levin and the erroneous instruction created a misleading and prejudicial effect on the jury.
I would, therefore, find that plain error occurred, reverse the trial court's determination of bad faith and order a new trial in this matter.